DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant's submission filed on 3/8/2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis – Applicant as his/her own Lexicographer
2.	As previously noted, Applicant has provided their own definitions to the terms of:  electrolyte composition, electrolyte salt, anode, cathode, lithium ion battery, and lithium/boron compound (see P13-20 of the PGPUB).  Accordingly, these explicit definitions will control the interpretations of these terms within the claims.  

3.	As also previously noted, with respect to the ranges as claimed, the instant specification notes the following:  

    PNG
    media_image1.png
    113
    633
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    27
    563
    media_image2.png
    Greyscale


Thus, all claimed ranges are considered to include slight variations above and below the stated ranges such that, for example, “in a range of 2 to 5 percent” is interpreted as “in a range from [about] 2 to [about] 5 percent by weight.”  

4.	Applicant previously amended claim 1 to recite, “An electrolyte composition consisting essentially of…”  The instant disclosure teaches the transitional phrase “consisting essentially of” is defined as follows:

    PNG
    media_image3.png
    279
    420
    media_image3.png
    Greyscale

The transitional phrase will be examined accordingly.

Claim Mark-up
5.	Claim 1 does not include the proper mark-up relative to the prior claim set given the prior independent claim filed 10/29/2020 is below:


    PNG
    media_image4.png
    85
    662
    media_image4.png
    Greyscale


The new claim filed 3/8/2021 removes “at least one fluorinated compound, wherein the at least one fluorinated compound is” from claim 1 and this is not struck-through to show the removal of the subject matter: 


    PNG
    media_image5.png
    56
    514
    media_image5.png
    Greyscale

The comments are made for clarity of the record in terms of what has been added/removed from the claim and not properly shown.

Claim Rejections - 35 USC § 112
6.	The rejections of claim 1, and thus dependent claim 23, claim 12, and thus dependent claims 13-18, and claim 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the corrections provided.

Claim Rejections - 35 USC § 103
7.	The rejection of claims 1, 12-17, 19, and 23 under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following individual references:
Tokuda et al. (US 2013/0216919) (“Rejection A”);
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) (“Rejection C”) are each maintained.
	Regarding claim 1, Chen teaches an electrolyte composition consisting essentially of:
	a) from about 40% to about 90% by weight of the solvent mixture, and more narrowly about 50% to about 80 wt% of the solvent mixture, of a fluorinated acyclic carboxylic acid ester with CH3COOCH2CF2H explicitly taught (P49, 59);
	b) at least one co-solvent with the example of propylene carbonate exemplified (P58), wherein if only this one co-solvent is utilized as taught by Chen (P58:  “…and at least one co-solvent..”), it would be in amount of 10-60 wt%, or 20-50 wt%, based on the solvent mixture in view of the teaching that the other co-solvent (component a: fluorinated acyclic carboxylic acid ester that is CH3COOCH2CF2H) is taught in an amount of 40-90 wt% [e.g., a solvent mixture of 3COOCH2CF2H results in the remainder (60 wt%) of the other co-solvent];
	c) lithium bis(oxalato) borate (“LiBOB”) as an electrolyte salt (P61, 72, 74)
	d) lithium hexafluorophosphate in an amount of 0.2 to about 2.0 Molar (=moles/L) (P61-62, 74) used an electrolyte salt, wherein mixtures of two or more of the disclosed electrolyte salts can be utilized (P74); and
	e) an additive including fluoroethylene carbonate in an amount of 0.01 to about 5% by weight of the total electrolyte composition (P81).  
	Regarding the above ranges for component d) and e) with respect to the claimed ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
	The only deficiencies of Chen are that the lithium bis(oxalato) borate electrolyte salt is not taught at being used at in an amount of 0.5 to 2.0% by weight as claimed, with the amounts of components a, b, and c  (CH3COOCH2CF2H, propylene carbonate, and LiBOB, respectively) being based on the total weight of the electrolyte composition [the amounts of a and b are with respect to the solvent mixture versus the total weight of the electrolyte composition (P58-59)].  
These features are remedied by any of the following references individually (Rejections A-C):
Rejection A:  Tokuda teaches analogous art of non-aqueous lithium battery electrolyte compositions and that two lithium salts may be used concurrently including the example of LiPF6 and LiBOB (P47-48), wherein the blending amount of LiBOB w/r/t 100 wt% of the total non-aqueous electrolyte solution is given at 0.01-12 wt%, and preferably 0.1-10 wt%, because within these ranges there are enhanced effects on output characteristic, and load characteristic at 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in an amount of 0.01-12 wt%, and preferably 0.1-10 wt% based on the 100 wt% of the electrolyte composition, given that Tokuda teaches this amount when used concomitantly with LiFP6 provides for enhanced effects on output characteristic, and load characteristic at both low and high temperature (P47-49).
	The combined teaching provide overlapping ranges for each of a, b, and c based on calculated amounts with respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image6.png
    525
    556
    media_image6.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Tokuda, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 

	
Rejection B:  Jow teaches analogous art of an electrolyte composition for a lithium battery including a specified salt mixture in which LiPF6 is utilized with the additive salt LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract).  Jow teaches that the advantage of using LiBOB as an additive is that it promotes the formation of a protective layer or SEI on the carbonaceous anode material that protects the anode from propylene-carbonate electrolytes so that the lithium ion cells using such electrolytes are stable and have a wide operating temperature (C6/L10-24).  Jow teaches that the salt or salt additives are specifically for propylene carbonate (PC)-based electrolytes including PC in the range of about 0 to about 60%, wherein such PC-based electrolytes exhibit lower freezing points, and lithium-ion cells activated with such electrolytes have good charge/discharge cycling behavior at temperatures below -20 °C (C6/L25-55).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74) and propylene carbonate as the co-solvent (P58), to include LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract; full disclosure) given Jow teaches the concurrent use of such salts and the optimization of the amount of LiBOB w/r/t to LiPF6 (although stated in different terms of mole percent versus wt%) in order to promote formation of a protective layer on the carbonaceous anode material that protects the anode from propylene-carbonate electrolytes so that the lithium ion cells using such electrolytes are stable and have a wide operating temperature (C6/L10-24).  With respect to the amount of LiBOB, the following case law is pertinent:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Furthermore, Jow provides additional motivation to select propylene carbonate as the specific co-solvent of Chen (P58) and in an amount of 0 to about 60 wt% because Jow teaches such PC-based electrolytes exhibit lower freezing points, and lithium-ion cells activated with such electrolytes have good charge/discharge cycling behavior at temperatures below -20 °C (C6/L25-55).  
The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image7.png
    606
    645
    media_image7.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Jow, and thus there are intrinsically respective ranges for each of a, b, and c that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).   The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Rejection C:  Yamaguchi teaches analogous art of an electrolyte solution for a lithium battery in which the electrolyte includes a first electrolyte salt of LiB(C2O4)2 (i.e., lithium bis(oxalate)borate or “LiBOB” and a second electrolyte salt including at least one kind selected from a group including LiPF6 (abstract).  Yamaguchi teaches that a coating is formed on the anode by the first electrolyte salt and high ionic conductivity can be obtained by the second electrolyte salt (abstract).  Yamaguchi also teaches the use of fluoroethylene carbonate (abstract; P54) (component e as claimed).  Yamaguchi teaches the following with respect to the amount of the first electrolyte salt of LiBOB:

    PNG
    media_image8.png
    176
    427
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in the above range and to further optimize the amount thereof in order to achieve a desired thickness of the protective layer on the anode. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The combined teaching provides overlapping ranges based on calculated amounts with 


    PNG
    media_image9.png
    580
    557
    media_image9.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Yamaguchi, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see  2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Regarding claim 23, Chen teaches the fluoroethylene carbonate is in an amount of 0.01 to about 5% by weight of the total electrolyte composition (P81).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 12, Chen teaches a lithium ion battery (“an electrochemical cell”) (P8) comprising:
(a) a housing (P9);
 (b) an anode and a cathode disposed in the housing and in ionically conductive contact with one another (P10);
(c) the electrolyte composition of claim 1 (rejections of claim 1 entirely incorporated into the present rejection) disposed in the housing and providing an ionically conductive pathway between the anode and the cathode (P11); and
(d) a porous separator between the anode and the cathode (P12; see also P8-25, not limited to full disclosure).
Regarding claim 13, Chen teaches the electrochemical cell is a lithium ion battery (P8, full disclosure).
Regarding claim 14, Chen teaches the anode comprises an anode active material that is lithium titanate or graphite (P38, 131, claim 19).
Regarding claims 15 and 16, Chen teaches wherein the cathode comprises a cathode active material that is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15):

    PNG
    media_image10.png
    289
    511
    media_image10.png
    Greyscale

This is the identical material taught in the instance disclosure as achieving the features of exhibiting greater than 30 mAh/g capacity in the potential range greater than 4.6 V versus a Li/Li+ reference electrode (claim 15) and being capable of charged to a potential greater than or equal to 4.20 V versus a Li/Li+ reference electrode (claim 16) (see P61 of the PGPUB of the instant disclosure).  Moreover, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Thus, the material above intrinsically achieves the claimed features given it is the same composition as that taught in the instant disclosure that achieves the features claimed (P61).  
Regarding claim 17, Chen teaches wherein the cathode comprises a cathode active material, wherein the cathode active material is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15) which anticipates the subject matter presented (see also examples of Chen which present anticipatory examples):

    PNG
    media_image10.png
    289
    511
    media_image10.png
    Greyscale

Regarding claim 19, Chen teaches a computer, a camera, a radio, a power tool, a telecommunication device or a transportation device comprising the electrochemical cell of claim 12 (P84; claim 21).	

8.	The rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following individual references:
Tokuda et al. (US 2013/0216919) (“Rejection A”);
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) (“Rejection C”)
as applied to at least claims 1 and 12 above, and further in view of Han et al. (US 2014/0127583) are each maintained.
Regarding claim 18, Chen teaches the use of a spinel cathode material represented by the following formula (P15):

    PNG
    media_image10.png
    289
    511
    media_image10.png
    Greyscale

0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 (P19).  Han teaches that the mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide provides a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibits enhanced energy density characteristics (P67).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cathode active material of Chen such that it includes a mixture of the spinel-structure lithium manganese oxide of Formula IB taught by Chen in combination with a layered cathode material such as Li(Ni0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 as taught by Han (P19) given Han teaches it is a known technique to provide a mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide as a cathode material of a lithium secondary battery in order to provide the known results of a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibiting enhanced energy density characteristics (P67, not limited to full disclosure).
Response to Arguments
9.	 Applicant's arguments filed 103/8/2021 with respect to the prior art rejections previously presented have been fully considered but they are not persuasive.  Applicant’s arguments are reproduced below followed by an Examiner response section that is respectfully provided.
	1)    Rejection A:  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen (WO2013/033595) in view of Tokuda (US20130216919). To the extent that the rejection applies to the claims as amended, it is respectfully traversed as follows.
In the Office Action, the Examiner alleges that Chen discloses an electrolyte composition with quantities that overlap with the electrolyte composition of claim 1. The only deficiency of Chen, as alleged by the Examiner, is that Chen does not recite the claimed amount of lithium bis(oxalato)borate and uses Tokuda to remedy the deficiency.
`Tokuda discloses a nonaqueous electrolyte composition that includes “a lithium salt and a nonaqueous solvent that dissolves the lithium salt, wherein the nonaqueous electrolyte solution contains a compound represented by formula (1) and at least one compound selected from the group consisting of a compound having a cyano group, a cyclic ester compound having a sulfur atom and a compound having an isocyanate group.” Claim 1 recites the phrase “consisting essentially of,” which means that the composition is free from or essentially free from solvents that are not listed as a) or b) and is also free from or essentially free from other electrolyte salts that are not lithium salts. See published specification, para. [0027],
Tokuda’s composition requires at least one compound selected from the group consisting of a compound having a cyano group, a cyclic ester compound having a sulfur atom and a
compound having an isocyanate group. These compounds are critical to Tokuda’s composition. “[T]he inventors found that side reactions by these additives on the electrodes could be suppressed in a specific manner, and that the storage characteristic of the secondary battery could be improved, by_ concomitantly using, in a nonaqueous electrolyte solution, any one or more compounds from among a compound having a cyano group, a cyclic ester compound comprising a sulfur atom and a compound having an isocyanate group, together with the abovementioned carbon-carbon triple bond compound...” See Tokuda, para. [0033], 
In view of Tokuda’s disclosure, the lithium bis(oxalato)borate must be used in combination with one of the aforementioned compounds. Thus, a person of ordinary skill in the art would not be motivated to use the quantities of lithium bis(oxalato)borate alone as disclosed by Tokuda.
Because a person of ordinary skill in the art would always utilize lithium bis(oxalato)borate in combination with at least one of a compound having a cyano group, a cyclic ester compound having a sulfur atom and a compound having an isocyanate group in view of Tokuda’s disclosure, and these components are excluded from the pending claims, the combination of Chen and Tokuda does not render the composition of pending claim 1 obvious. Therefore, the pending claims are patentable over Chen in view of Tokuda, and withdrawal of the rejection is respectfully requested.


Note that the primary reference applied to the amended claims (Chen) teaches the use of both lithium bis(oxalato) borate (“LiBOB”) as an electrolyte salt (P61, 72, 74) and  lithium hexafluorophosphate in an amount of 0.2 to about 2.0 Molar (=mol/L) (P61-62, 74) used an electrolyte salt, wherein mixtures of two or more of the disclosed electrolyte salts can be utilized (P74).  The deficiency of Chen is that a specific amount of LiBOB is not taught by Chen.
Tokuda teaches in P36-52 parameters of the lithium salt utilized in the nonaqueous electrolyte solution, including a specified combination of LiBOB and LiPF6 and an amount of LiBOB to be utilized.  The Examiner is not proposing to modify the composition of Chen with the constituents of Tokuda; Tokuda is relied upon to teach that it is known technique to include both LiBOB and LiPF6 together (as also taught by Chen), and to further include LiBOB in the amount of 0.01-12 wt%, and preferably 0.1-10 wt%, because within these ranges there are enhanced effects on output characteristic, and load characteristic at both low and high temperature (P49).  The constituents of LiBOB and the LiPF6 are already taught by Chen to be components of the electrolyte composition, Tokuda is only relied upon to teach an appropriate amount of LiBOB.   
As to the argument of the addition of the Tokuda compound of Formula 1 to the electrolyte composition of the primary reference, the compound of Tokuda achieves the feature of forming a coating film (i.e., SEI layer) on the negative electrode surface (P148, 155, 223).  Chen teaches the use of FEC that is an additive that contributes to film forming on one or both of 
Ex parte Tessler (Appeal 2012-006616, October 2, 2014), the Board reversed the Examiner’s obviousness rejection using a combination of two references because the first reference (Kolk) already provided the feature disclosed in the second reference (Petite), and reasoned that an artisan would not have had a reason to modify the first reference to include a feature already provided for from the second reference. Id.  

The case law cited of Ex parte Tessler can be summarized as advantageous function X provided by reference B is not a proper reason to combine if reference A already has advantageous function X.  Thus, there is no reason to add the compound of Tokuda to the electrolyte composition of Chen which already includes a compound (FEC) achieving the same advantageous function (film forming).  
Furthermore, the combination of LiPF6 and LiBOB and optimization of amounts thereof is a well-known combination with at least two other secondary references applied to demonstrate the lack of novelty of the amount of LiBOB.  These references were previously cited in the first Office Action mailed 10/21/2016 (see page 13).  
2) Rejection B:  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen (WO2013/033595) in view of Jow (US 7,172,834). To the extent that the rejection applies to the claims as amended, it is respectfully traversed as follows.
In the Office Action, the Examiner alleges that Chen discloses an electrolyte composition with quantities that overlap with the electrolyte composition of claim 1. The only deficiency of Chen, as alleged by the Examiner, is that Chen does not recite the claimed amount of lithium bis(oxalato)borate and uses Jow to remedy the deficiency. Without acquiescing to the propriety of the rejection, claim 1 is amended to limit the claimed amount of lithium bis(oxalato)borate to from 0.5 to 2.0% by weight. Applicant respectfully submits that this narrow range is not rendered obvious by Jow’s disclosure.
Jow discloses a composition that includes an electrolyte salt and an additive salt. The additive salt may be an alkali metal salt of bis(oxalato) borate and/or an alkali metal salt of bifluoroxalato borate that is present in an amount of 0.1-60 mole percent of the total salt mixture. See Jow, col. 3; 11. 60-67. This is a very large range of potential additive content (Examiner emphasis). In order to determine the appropriate amount of lithium bis(oxalato) a person of ordinary skill in the art would look to the examples of Jow.
Only examples 4, 8, 9 and 10 of Jow teach a combination of lithium bis(oxalato) borate in combination with LiPF6. Example 8 teaches that when propylene carbonate is used as the only
solvent in the electrolyte composition, a concentration as high as 0.8 molar of lithium bis(oxalato) borate still does not allow the cell to cycle. See Jow Table 6. The results in Table 6 of Jow demonstrate that a concentration of at least 0.9 molar of lithium bis(oxalato) borate is required when LiPF6 is used in combination with propylene carbonate as the solvent. This concentration is significantly higher than the claimed range of 0.5 to 2.0 wt.% of lithium bis(oxalato) borate.
Examples 4, 9 and 10 of Jow suggest a lower amount of lithium bis(oxalato) borate, however, in these examples, both propylene carbonate and ethylene carbonate are used. Therefore, the teachings of Jow suggest that in order to achieve good performance with a lower amount of lithium bis(oxalato) borate, a combination of propylene carbonate and ethylene carbonate solvents must be used. As the pending claims exclude ethylene carbonate, Jow’s disclosure does not render the claimed about of lithium bis(oxalato) borate obvious.
For at least these reasons, claim 1 is patentable over Chen in view of Jow, and withdrawal of the rejection is respectfully requested. Dependent claims are patentable for at least the same reasons.

	Response:  A patent document is not limited to only the examples provided in said document, patent documents are “relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)); MPEP 2123.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123.  
	The broader and full disclosure of Jow teaches the range of 0.1-60 mole percent of the additive salt (LiBOB) based on the total of the additive salt and electrolyte salt content provides for a range of LiBOB overlapping that claimed.  To demonstrate this, a sample calculation is below  using specific values selected from the explicitly taught ranges for each of the components:

    PNG
    media_image7.png
    606
    645
    media_image7.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Jow, and thus there are intrinsically respective ranges for each of a, b, and c that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).   The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, the rejection is maintained. 
	3) Rejection C:  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen (WO2013/033595) in view of Yamaguchi (US2005/0196670). To the extent that the rejection applies to the claims as amended, it is respectfully traversed as follows.
Similar to Rejections A and B, the Examiner alleges that Chen discloses an electrolyte composition with quantities that overlap with the electrolyte composition of claim 1. The only deficiency of Chen, as alleged by the Examiner, is that Chen does not recite the claimed amount of lithium bis(oxalato)borate and uses Yamaguchi to remedy the deficiency. As noted above, claim 1 is amended to limit the quantity of lithium bis(oxalato)borate to a range of 0.5 to 2.0 wt.% based on the total weight of the electrolyte composition. Applicant respectfully asserts that the presently claimed amount of lithium bis(oxalato)borate, in combination with the other electrolyte components recited in claim 1, is not rendered obvious by Yamaguchi’s disclosure.
2O4)2 (i.e., lithium bis(oxalato)borate) and a second electrolyte salt LiPF6.  4-fluoroethylene carbonate is included in the solvent. See Yamaguchi abstract. Yamaguchi recites that the content of LiB(C2O4)2 in the electrolyte solution is within 0.01 mol/l to 0.5mol/l. See Id. para [0048], Yamaguchi also states that 4-fluoroethylene carbonate can be used in an amount ranging from 0.1% to 65 % by volume See Id. para [0085],
However, in most of the examples of Yamaguchi (e.g., Tables 1-6), LiB(C2O4)2  is used at a concentration of 0.2 mol/l which is equal to about 3.2 % by weight of the electrolyte composition. This amount was determined using the following values: molecular weight of LiB(C2O4)2 = 193.8g/mol; density of FEC = 1.454 g/mL; density of EC = 1.32 g/mL, and density of DMC = 1.07 g/mL. For a composition as disclosed in Table 1, i.e. FEC/EC/DMC 10/40/50 vol %, the amount of LiB(C204)2 is about 3.2 % by weight of the electrolyte composition.
However, Yamaguchi also discloses examples where LiB(C2O4)2 is used in a lower amount (see examples 1-1 to 1-4 in Table 1), but it is used in combination with FEC in an amount of at least 10% by volume, which corresponds to about 12% by weight of the electrolyte composition. This content of FEC is significnatly higher than the content of FEC in the composition according to now pending claim 1 (i.e., 0.1 % to 5.0 % by weight). Moreover, it appears from results of examples 1-1 to 1-4 compared to results of example 1-5, that reducing the amount of LiB(C2O4)2 also reduces the performance in term of cycle characteristics and low temperature characteristics. Hence, a person of ordinary skill in the art would not have been prompted to use an amount of LiB(C2O4)2 below 3.3 % by weight in view of Yamaguchi.
Yamaguchi also discloses examples where FEC is used in an amount lower than about 12% by weight (see examples 5-1 to 5-5 in table 5), however, these samples include LiB(C204)2 at a concentration of 0.2 mol/l which is equal to about 3.2 % by weight of the electrolyte composition. As previously noted, this content of LiB(C2O4)2 is higher than the content of LiB(C2O4)2  in the composition according to amended claim l(i.e. 0.5 % to 2.0 % by weight).
Here again, it appears from results of examples 5-1 to 5-5 compared to results of examples 5-6 that reducing the amount of FEC also reduces the performances in term of cycle characteristics and low temperature characteristics. Hence, the skilled person would not have been prompted to use an amount of FEC below 12 % by weight in view of Yamaguchi.
Finally, it is clear from the results of table 5 that when LiB(C2O4)2 is used at a concentration of 0.2 mol/l, which represents about 3.2 % by weight of the electrolyte composition, the cycle characteristics and the low temperature characteristics give maximum values for a content of FEC of 40 % by volume which is considerably higher than the content of FEC in the composition according to now pending claim 1.
Taking into account all the above, Applicant respectfully asserts that the teachings of Yamaguchi could have prompted the skilled person to use LiB(C2O4)2 in an amount from 0.5 % to 2 % by weight as depicted in now pending claim 1 but, a person of ordinary skill in the art would only do so if FEC were used in an amount of at least 10% by volume which correspond to 12% by weight of the electrolyte composition. As such, the skilled person would not arrive at the claimed invention in view of the disclosures of Chen and Yamaguchi.
2O4)2 in an amount from 0.5 % to 2 % by weight combined with FEC in an amount from 0.1 to 5.0% by weight as depicted in now pending claim 1. Accordingly, combining the teaching of Chen with the teaching of Yamaguchi could have prompted the skilled person to add LiB(C2O4)2 in an amount from 0.5 % to 2 % by weight in the composition of Chen but, it would have also prompted the skilled person to increase the amount of FEC up to at least 12% by weight of the electrolyte composition. Hence, the skilled person would not have arrived at the composition of claim 1 in view of these teachings.
For at least these reasons, pending claim 1 is patentable in view of Chen and Yamaguchi. Dependent claims are patentable for at least the same reasons. Accordingly, withdrawal of the rejection is respectfully requested.

	Response:  A patent document is not limited to only the examples provided in said document, patent documents are “relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)); MPEP 2123.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123.  
	The broader and full disclosure of Yamaguchi teaches the following with respect to the amount of the first electrolyte salt of LiBOB:

    PNG
    media_image8.png
    176
    427
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in the above range and to further optimize the amount thereof in order to In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image11.png
    571
    548
    media_image11.png
    Greyscale

prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
	It is noted that Applicant argues that “in most of the examples, (e.g., Tables 1-6), LiB(C2O4)2  is used at a concentration of 0.2 mol/l which is equal to about 3.2 % by weight of the electrolyte composition” (emphasis mine).  It is noted that Table 1 shows LiB(C2O4)2  varied at amounts including 0.005 mol/l, 0.01, mol/ L, 0.05 mol/L, 0.1 mol/L with values up to 0.49 mol/L.  There are thus examples in which LiBOB is utilized at lower values that provide examples of LiBOB within the range claimed (e.g., as calculated above, 0.1 mol/L LiBOB equates to 1.34 wt% LiBOB in the Chen/Yamaguchi combination, a value within the range presented of 0.5-2.0 wt% LiBOB.  
	Furthermore, with respect to the amount of FEC, the primary references teaches FEC is utilized in an amount of 0.01 to about 5% by weight of the total electrolyte composition (P81).  Yamguchi teaches the synergistic effects of FEC in combination with LiBOB (P52) and the range of FEC being 0.1 vol to 65 vol% (P54).  Again, the teachings of Yamaguchi (or any other reference) are not limited to the examples, but the full disclosure, wherein FEC is taught in the broader range which provides overlapping ranges with the ranges claimed.  The body of case law cited below furthers the position of the Examiner that a person of ordinary skill in the art would 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, the rejection is maintained. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729